DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 11/08/2021 that the claim amendments would overcome the 112 rejections. The rejections have been withdrawn. However based on the scope of the claims being adjusted based on the amendments, a new rejection with respect to Dillard has been made below
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 25, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,569,177 to Dillard.
As to claims 1, 25, 31, Dillard discloses a medical device for cutting an object inside a biological lumen (col. 2 ll.46-56), the medical device comprising a rotatable drive shaft (20, col. 3 ll. 43-45, used as the drive shaft in the embodiment of figure 8, col. 6 ll. 19), a rotary structure (425, col. 3 ll. 43-45, col. 6 ll. 15-50, the burr will interlock with the drive shaft, see Barry col. 10 ll. 55-64 for evidence) that interlocks with a distal side of the drive shaft so as to be rotated by the drive shaft, the rotary structure having a cutting portion (440, figure 

    PNG
    media_image1.png
    617
    712
    media_image1.png
    Greyscale

As to claim 2, Dillard discloses the cutting portion is interposed between the first non-cutting portion and the second-non cutting portion along an axial direction (figure 8).
As to claim 30, 32, Dillard discloses an angle to a central axis of the rotary structure of the distal tapered portion is greater than an angle to the central axis of the rotary structure of the tapered cutting portion (figure 8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 34 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent 6,569,177 to Dillard in view of U.S. Patent 6,183,487 to Barry.
As to claim 3, Dillard discloses the device above but is silent about the tapered cutting portion is located inside a tangential line between the first non-cutting portion and the second non-cutting portion in a cross section along the axial direction. 

As to claim 5, with the device of Dillard and Barry above, Dillard discloses an outer sheath (30, as disclosed in figure 2-5, col. 4 ll. 3-4 usable in the embodiment of figure 8) configured to accommodate the drive shaft so as to be relative rotatable.
As to claims 6, 34, Dillard as modified by Barry discloses the device above but is silent about the outer sheath is movable relative the drive shaft along the axial direction. The sheath would seem to be movable based on standard delivery techniques but Dillard doesn’t not positively recite the capability. 
Barry teaches an outer sheath is movable relative the drive shaft along the axial direction (col. 12 ll. 5-50) for the purpose of facilitating placement of the cutting portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the outer shaft of Dillard be movable 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771